Title: To Thomas Jefferson from Bernard Peyton, 10 June 1826
From: Peyton, Bernard
To: Jefferson, Thomas


Dr sir
Richd
10 June 1826
Not being able to find such a Cask of Sicily Madiera Wine as I liked, concluded to send but ten gallons at present, & wait until a better parcel was recd, before I send a larger quantity—if you will let me know when this is out, will send you some better which is expected.I expect to go up in the stage with this, on my way to Lexington for a week, & shall regret if I am unable to call on you either going or coming.What has gone with Jefferson? I have heard nothing of him for three weeks & feel anxious to communicate with him about several matters.Your Tobacco from Bedford is not yet heard from—Yours very TrulyBernard Peyton